PER CURIAM.
We affirm the conviction and sentence for possession of cocaine imposed upon Curtis Williams. We strike the lump-sum costs of $280 without prejudice to the trial court, on remand, reimposing the costs with citations to the proper statutory authority. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also direct the trial court on remand to correct the written order of community control and probation to comport with its pronouncement at sentencing that placed Mr. Williams on a one-year term of probation, rather than the three-year probationary term currently reflected in the written order.
PARKER, C.J., and ALTENBERND and NORTHCUTT, JJ., concur.